Citation Nr: 1524890	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-03 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In furtherance of substantiating the Veteran's claim, the AOJ obtained VA records from the Philadelphia VA Medical Center (VAMC).  However, the Veteran has indicated that that he has received mental health treatment at the VA Outpatient Clinic (VAOPC) in Camden, New Jersey, and possibly at the Coatesville, Pennsylvania VAMC.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Because no attempt has been made to obtain any VA records from the Camden VAOPC or the Coatesville VAMC, a remand is necessary.  

The Veteran has also indicated that he received mental health treatment at the Vet Center in Ventnor, New Jersey, but has failed to provide proper authorization for the release of those records.  Nevertheless, as the matter is being remanded, and in light of memory impairment disclosed by the record, the Veteran should be offered another opportunity to submit a release for these records.

In July 2014, the Veteran was last afforded a VA examination to address the severity of this disability.  A review of the examination report discloses that the examiner identified mild memory loss as a symptom of PTSD on the Disability Benefits Questionnaire (DBQ), but later related that the memory loss was unrelated to PTSD, but rather an unrelated neurocognitive disorder.  The examiner also indicated that although he had reviewed the paper portion of the claims file, he did not review the electronic portion thereof, which currently resides on the Virtual VA electronic records system.  Because the examination report is internally inconsistent with respect to memory impairment, and because the examination was not based upon a full review of the Veteran's claims file, including the electronic portion thereof, it is inadequate.   Moreover, as not all of the Veteran's VA records have been obtained, the examination was not based upon an adequate history.  Accordingly, it must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify all VA and non-VA care providers who he has seen in relation to any psychiatric complaints.  The Veteran must be asked to specify the periods of such treatment.  For all private care providers he identifies, to include the Ventnor, New Jersey Vet Center, properly executed, separate VA form 21-4142s (Authorization and Consent to Release Information to the Department of Veterans Affairs), must be requested.  Upon receipt of any releases, VA must take appropriate action to contact the identified providers and request all relevant records of mental health treatment.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the claims file complete VA treatment records from the VAOPC in Camden, New Jersey and the VAMC in Coatesville, Pennsylvania, as well as any other VA facility identified by the Veteran or disclosed in the record.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD with depression.  The claims folder, and any additional evidence obtained, must be made available to the examiner for review.

All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of any current PTSD with depression.  These tests should include validity testing of the Veteran's responses.  The tests and studies performed, and their results, should be discussed in the examination report.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.  The examiner must discuss the effect, if any, of the Veteran's PTSD with depression on both his social and industrial adaptability. 

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Then, after conducting any additional indicated development, readjudicate the claim currently on appeal. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide them an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




